      Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

DRIFTLESS AREA LAND CONSERVANCY,
WISCONSIN WILDLIFEE FOUNDATION,


                            Plaintiffs,                        OPINION AND ORDER
       v.
                                                                     19-cv-1007-wmc
PUBLIC SERVICE COMMISSION OF
WISCONSIN, MICHAEL HUEBSCH,
REBECCA VALCQ, & ELLEN NOWAK,

                            Defendants,
       and

AMERICAN TRANSMISSION COMPANY
LLC, BY ITS CORPORATE MANAGER,
ATC MANAGEMENT, INC, DAIRYLAND
POWER COOPERATIVE, and ITC
MIDWEST LLC,

                   Intervenor-Defendants.


       The court is in receipt of the two motions for intervention by WEC Energy Group

(“WEC”) and Quarles & Brady, LLC (Q&B). (Dkt. #106, 107.) Both represent that they

seek to intervene for the limited purpose of protecting their respective interests during

discovery. Plaintiffs object to these interventions. (Dkt. #147.) For the reasons discussed

below, the court will grant in part both motions to permit WEC and Q&B to intervene on

a limited basis.



                                     BACKGROUND

       The plaintiffs in this case are two Wisconsin conversation organizations -- Driftless

Area Land Conservancy (“DALC”) and Wisconsin Wildlife Federation (“WWF”). They

seek to challenge the construction of a high-voltage transmission line (“the Line”) across
         Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 2 of 8




the state, alleging that the process by which the Line was approved violated their

constitutional due process rights.1

         Some brief background on the process by which the Line was approved is necessary

to understand WEC’s and Q&B’s asserted connections to this case. On April 20, 2018,

three private transmission companies -- the American Transmission Company (“ATC”),

ITC Midwest LLC (“ITC”), and Dairyland Power Cooperative (“Dairyland”) (collectively,

“the Companies”) -- applied for a Certificate of Public Convenience and Necessity

(“CPCN”) with the Public Service Commission of Wisconsin (“PSC”) to construct the

Line.2 An adjudicatory proceeding was held, after which PSC Commissioners Michael

Huebsch, Rebecca Valcq, and Ellen Nowak all voted to approve the Line.

         Plaintiffs claim that Commissioner Huebsch’s and Commissioner Valcq’s

“entanglements with other parties centrally involved” in the CPCN application and case

proceedings amounted to unconstitutional bias in violation of their due process rights.

(Compl. (dkt. #1) ¶ 18.) In particular, plaintiffs allege that WEC has a more than 60%

controlling ownership of ATC (one of the applicants for the Line), and Commissioner

Valcq had and continued to maintain a relationship and communications with WEC

during the CPCN case proceedings, in part connected to her time as a partner at Q&B

during which she allegedly represented WEC. (See id. ¶¶ 55-77.) During the CPCN case

process, plaintiffs also allege that Commissioner Huebsch was a member of the Advisory



1
  Plaintiffs also originally brought a claim under the takings clause of the U.S. Constitution, but
this court recently dismissed that claim under Federal Rule of Civil Procedure 12(b)(6). (See
11/20/20 Op. & Order (dkt. #159).)

2
    ATC, ITC, and Dairyland are also intervening defendants in the present case.

                                                  2
      Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 3 of 8




Committee of the Midcontinent Independent System Operator (“MISO”), which is owned

in part by ATC, ITC, Dairyland, and a subsidiary of WEC. (See id. ¶¶ 81, 84.) According

to plaintiffs, the Line was conceived by MISO as a part of a portfolio of 17 transmission

line projects and studies, and MISO was a proponent of the Line. (Id. ¶¶ 73, 93.) Plaintiffs

allege that through his connections to MISO, Commissioner Huebsch had ex parte meetings

and discussions with representatives from the Companies, WEC, and other proponents of

the Line. (Id. ¶¶ 102-104.)

       Now, plaintiffs have served various discovery requests on defendants, including

requests for Commissioners Huebsch’s and Valcq’s communications with numerous

parties. These include requests to Commissioner Valcq for her communications with

attorneys at Q&B and to Commissioner Huebsch for communications with WEC and its

affiliates. On October 16, 2020, plaintiffs filed a motion to compel discovery of these

communications. Both WEC and Q&B represent that it was at that point they became

aware that their interests may be at issue. On October 23, 2020, WEC and Q&B moved

to intervene in order to protect their respective alleged interests related to these discovery

requests. Magistrate Judge Crocker subsequently granted plaintiffs’ motion to compel, but

the intervention motions remain to be addressed. (See also Q&B Mot. for Clarification

(dkt. #169).)3




3
  In this way, Q&B’s motion to clarify (dkt. #169) is now moot, having merely requested
clarification as to whether Judge Crocker’s ruling denied the intervention motions sub silentio.


                                               3
      Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 4 of 8




                                         OPINION

       WEC and Q&B move to intervene as of right under Federal Rule of Civil Procedure

24(a)(2) and, in the alternative, to intervene permissively under Rule 24(b)(1)(B). Both

ask only to intervene for the limited purpose of protecting their interests during discovery.

       Given that they seek to intervene on only a limited basis, a request for permissive

intervention would certainly appear more appropriate than intervention as of right. As the

Seventh Circuit has observed, “[a] party granted leave to intervene as of right under [Rule

24(a)] has the ‘full rights of a party.’” Planned Parenthood of Wisconsin, Inc. v. Kaul, 942

F.3d 793, 797 (7th Cir. 2019) (quoting Aurora Loan Servs., Inc. v. Craddieth, 442 F.3d 1018,

1022 (7th Cir. 2006)). “Unlike the more mechanical elements of intervention as of right,”

the Planned Parenthood court observed that permissive intervention:

              leaves the district court with ample authority to manage the
              litigation before it. The court can even place conditions on the
              scope of permissive intervention, allowing more voices to be
              heard without overcomplicating the case with additional
              claims, defenses, discovery, and conflicting positions.

       Id. at 803. Similarly, the Fourth Circuit has observed that “historically most courts

and commentators have held that conditions cannot be imposed” on intervention as of

right, and “[i]n general, intervenors of right ‘assume the status of full participants in a

lawsuit and are normally treated as if they were original parties once intervention is

granted.’” Columbus-Am. Discovery Grp. v. Atl. Mut. Ins. Co., 974 F.2d 450, 469 (4th Cir.

1992) (quoting District of Columbia v. Merit Systems Protection Board, 762 F.2d 129, 132

(D.C. Cir. 1985)); see also Wright & Miller, 7C Fed. Prac. & Proc. Civ. § 1922 (3d ed.) (“It

had been supposed, though one or two cases may be to the contrary, that conditions could


                                             4
      Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 5 of 8




not be imposed on one who intervened of right and that such an intervenor had all the

privileges of an original party.”); but see W. Res., Inc. v. Union Pac. R. Co., No. 00-2043-CM,

2001 WL 1718370, at *1 (D. Kan. Sept. 12, 2001) (granting intervention as of right for

only the limited purpose of “protecting alleged proprietary and confidential interests”).

Moreover, there seems to be much greater support in the case law for permissive

intervention to protect confidentiality concerns in discovery than there is approving

intervention as of right to do the same. (See generally WEC Br. (dkt. #106) 8-10; Q&B Br.

(dkt. #107) 6-8.)

       Regardless, the court finds that neither WEC nor Q&B have demonstrated that they

are entitled to intervene as of right. Such intervention is required under Federal Rule of

Civil Procedure 24(a)(2) where: “(1) the application is timely; (2) the applicant has an

‘interest’ in the property or transaction which is the subject of the action; (3) disposition

of the action as a practical matter may impede or impair the applicant’s ability to protect

that interest; and (4) no existing party adequately represents the applicant’s interest.” Sec.

Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1380 (7th Cir. 1995) (citing Fed. R.

Civ. P. 24(a)(2)).   “The proposed intervenor has the burden of establishing all four

elements; the lack of even one requires that the court deny the motion.” Planned Parenthood

of Wisconsin, Inc. v. Kaul, 942 F.3d 793, 797 (7th Cir. 2019) (citing Vollmer v. Publishers

Clearing House, 248 F.3d 698, 705 (7th Cir. 2001)).

       Here, the proposed intervenors have not established the second element, and so

their respective motions for intervention as of right must fail. Indeed, they merely express

concerns that communications relevant to the dispute before the court “could” involve


                                              5
      Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 6 of 8




private communications regarding business matters, proprietary information, trade secrets,

or other topics of disclosure that might harm their respective interests, while admitting

that they do not know what exactly is contained in the communications. Of course, this

presents somewhat of a chicken-and-egg problem for WEC and Q&B -- they cannot know

what is contained in the communications unless and until they are permitted to intervene.

Still, “speculative” interests are insufficient to support interventions as of right. Sokaogon

Chippewa Cmty. v. Babbitt, 214 F.3d 941, 948 (7th Cir. 2000). Requiring intervention of

any individual based on a suspicion that information subject to discovery “could” contain

confidential documents has no limiting principle, and such a precedent has the potential

to cause significant problems for case management and judicial efficiency, since unlike

permissive intervention, intervention as of right is mandatory.

       That said, the court agrees that limited, permissive intervention is appropriate for

both WEC and Q&B. Rule 24(b), provides that a court, in its discretion, may permit an

applicant to intervene when (1) the motion is timely and (2) the applicant “has a claim or

defense that shares with the main action a common question of law or fact.” Fed. R. Civ.

P. 24(b)(1)(B). “The Rule requires the court to consider ‘whether the intervention will

unduly delay or prejudice the adjudication of the original parties’ rights,’ Fed. R. Civ. P.

24(b)(3), but otherwise does not cabin the district court’s discretion.” Planned Parenthood,

942 F.3d at 803.

       First, both motions are timely. Four factors are relevant to this determination:

              (1) the length of time the intervenor knew or should have
              known of his or her interest in this case, (2) the prejudice to
              the original party caused by the delay, (3) the resulting
              prejudice to the intervenor if the motion is denied, and (4) any

                                              6
      Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 7 of 8




              unusual circumstances.

Ragsdale v. Turnock, 941 F.2d 501, 504 (7th Cir. 1991) (quoting South v. Rowe, 759 F.2d

610, 612 (7th Cir. 1985)). Here, both WEC and Q&B represent they became aware that

their interests could be at issue in this case only one week ago. While plaintiffs have not

been prejudiced from this one week “delay” in seeking intervention, the proposed

intervenors may be prejudiced if they are unable to have a voice in the discovery disputes.

No other unusual circumstances are present.

       Moreover, numerous cases support limited, permissive intervention where a non-

party seeks to intervene to protect confidential information that may be disclosed in

discovery, or to modify protective orders to protect information that has been disclosed.

See Griffith v. Univ. Hosp., L.L.C., 249 F.3d 658, 661 (7th Cir. 2001) (“Federal Rule of Civil

Procedure 24(b), governing permissive intervention, is ‘sufficiently broad-gauged to

support a request of intervention for the purposes of challenging confidentiality orders.’”)

(quoting Jessup v. Luther, 227 F.3d 993, 998 (7th Cir. 2000)); AT&T Corp. v. Sprint Corp.,

407 F.3d 560, 562 (2d Cir. 2005) (“[P]ermissive intervention is the proper method for a

nonparty to seek a modification of a protective order.”); E.E.O.C. v. Nat'l Children's Ctr.,

Inc., 146 F.3d 1042, 1045 (D.C. Cir. 1998) (“despite the lack of a clear fit with the literal

terms of Rule 24(b), every circuit court that has considered the question has come to the

conclusion that nonparties may permissively intervene for the purpose of challenging

confidentiality orders”); Allco Fin. Ltd. v. Etsy, 300 F.R.D. 83, 89 (D. Conn. 2014) (granting

permissive intervention for the limited purpose of objecting to plaintiff’s discovery request

and seeking to obtain a modification of the operative protective order).


                                              7
       Case: 3:19-cv-01007-wmc Document #: 181 Filed: 12/07/20 Page 8 of 8




       In line with these decisions, WEC and Q&B will be permitted to intervene for

limited purpose of being allowed to challenge any confidentiality designations for

communications in which they have an interest.4 Of course, this court is concerned about

further complicating this case, in particular because construction for the Line is slated to

begin next fall, and a speedy resolution is in all parties’ interests.          Thus, in allowing

intervention so that WEC and Q&B may be heard as appropriate given their interest in

protecting potentially privileged and confidential information that may be disclosed in this

case, the court does not anticipate nor will it brook any unnecessary delay in the overall

proceedings by virtue of granting this limited intervention.



                                              ORDER

       IT IS ORDERED that:

       1) WEC’s motion to intervene (dkt. #106) and Q&B’s motion to intervene
          (#107) are both GRANTED IN PART. They will be permitted to intervene
          under Rule 23(b)(1)(B) for the limited purpose of protecting their interests
          during discovery.

       2) Q&B’s motion to clarify (dkt. #169) is DIMISSED AS MOOT.

       Entered this 7th day of December, 2020.

                                              BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge




4
  Still, typically, intervention on this basis would be denied because of other procedures available
to object to such discovery requests.

                                                 8
